         Case 1:20-cv-05583-AKH Document 133 Filed 01/16/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                          Plaintiffs,

              v.                                      20 Civ. 5583 (AKH)

  UNITED STATES DEPARTMENT
  OF HEALTH AND HUMAN
  SERVICES, et al.,

                          Defendants.


                   MOTION FOR LEAVE TO WITHDRAW AS COUNSEL

       Pursuant to Local Civil Rule 1.4, the undersigned respectfully seeks leave to withdraw

my appearance as attorney for the State of New York in this matter because of my upcoming

departure from the Office of the New York State Attorney General. The State of New York will

continue to be represented in this matter by attorneys who have previously entered their

appearance, including Fiona Kaye, Marissa Lieberman-Klein, and Travis England. I am not

asserting a retaining or charging lien.



 DATED: January 16, 2021                    Respectfully submitted,

                                            By: /s/ Matthew Colangelo
                                            Matthew Colangelo
                                            Office of the New York State Attorney General
                                            28 Liberty Street
                                            New York, NY 10005
                                            Phone: (212) 416-6057
                                            Matthew.Colangelo@ag.ny.gov
